Citation Nr: 0304622	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  02-08 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a skull injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
February 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the veteran's claim of 
entitlement to service connection for a skull injury.  He 
subsequently perfected a timely appeal.  The RO issued a 
statement of the case (SOC) in June 2002.  


FINDING OF FACT

A preponderance of the competent evidence of record is 
against a finding that the veteran's claimed skull injury is 
related to service or otherwise arose as a result of service, 
and it may not be presumed to have been incurred in service.


CONCLUSION OF LAW

A skull injury was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matter

At the outset of this decision, the Board notes that VA has 
been unable to obtain the veteran's service medical records.  
The evidence of record reflects that the RO pursued service 
medical records pertaining to the veteran through the 
National Personnel Records Center (NPRC).  In July 2001 the 
NPRC reported that the veteran's service records were fire 
related and there were no service medical records, or other 
records from the Surgeon General's Office.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in cases where records once in the hands of the 
Government are lost, the Board has a heightened obligation to 
explain its findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule in our final 
decision.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The Board's analysis has been undertaken with this heightened 
duty in mind.  The case law does not lower the legal standard 
for proving a claim for service connection, but rather 
increases the Board's obligation to evaluate and discuss in 
its decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

II.  Factual Background

In March 2001 the veteran filed a formal claim of entitlement 
to service connection for a skull injury.  In his application 
(VA Form 21-526) he indicated that he had received treatment 
at "Fort Lewis Washington" in 1957 for injury to his skull.  
There were no further details about the injury noted on the 
application.

In a May 2001 letter to the veteran, the RO acknowledged the 
filing of his claim for service connection.  The letter 
provided information on what evidence was necessary to 
establish entitlement to service connected compensation 
benefits.  The veteran was advised that additional 
information was needed from him before a decision could be 
made in his case.  The RO also informed the veteran of the 
information it had already requested in his behalf to assist 
him with his claim.

The RO again wrote to the veteran in July 2001 and informed 
him that his service records might have been destroyed in a 
fire at the NPRC in 1973.  He was asked to assist the RO in 
completing his claim by providing answers to specific 
questions that were posed in the letter.  He was advised that 
the VA would do all it could to assist him but that the 
ultimate responsibility for furnishing the needed evidence 
would rest with him.  There is no indication in the record 
that the veteran responded to either request from the RO.

In October 2001 the RO issued a rating decision, which denied 
the veteran's claim of entitlement to service connection for 
a skull injury.  

The veteran was seen at a VA outpatient treatment facility in 
February 2002.  He complained of feeling like he would lose 
his balance when he looked up.  He reported that this feeling 
had begun eleven months ago and was exacerbated by rapid head 
movement.  He further reported that, when he would lie down 
on his left side, he felt dizzy with his eyes opened or 
closed.  This, he stated, happened daily and would last three 
to five minutes.  His symptoms had become worse secondary to 
increased frequency.  He indicated that he had headaches that 
were worsening.  He had no nausea or vomiting.  He stated 
that he was forgetful sometimes.  He disclosed that he had a 
history of head trauma at the age of eighteen.  It was noted 
that there was no previous head imaging.  On neurologic 
examination cranial nerves 2-12 were intact.  Muscle strength 
times 4 was 5/5, reflexes were 2/2 times 4, cerebellar was 
intact, Romberg was negative, Babinski was negative, and 
there was no clonus.  The assessments, in pertinent part, 
were episodes of "BPV" versus vertebral basilar 
insufficiency, orthostatic vital signs not sign to explain 
dizziness, and history of head trauma.  

A magnetic resonance imaging (MRI) was conducted in April 
2002 to rule out acoustic neuroma.  Findings revealed no 
signal or morphological abnormality to the internal auditory 
canal or the nerves entering that region.  There was an area 
of increased T2 and decreased T1 signal in the right pons, 
which likely represented small vessel ischemic change.  The 
rest of the visualized cerebral parenchymal was normal in 
signal and morphology.  The diagnostic impressions were right 
pons area of small vessel ischemic change and no evidence of 
acoustic neuroma or other internal auditory canal 
abnormality.

In May 2002 the veteran filed a timely notice of disagreement 
with the RO's denial of his claim.  In June 2002, the RO 
issued an SOC, which continued the denial of entitlement to 
service connection for a skull injury.  The veteran perfected 
a timely appeal to the Board.  In July 2002 a supplemental 
SOC (SSOC) was issued by the RO, which continued the denial 
of entitlement to service connection.

III.  Legal Analysis

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that, in November 2000, the President signed 
into law the VCAA, Public Law No. 106-475, 114 Stat. 2096 
(2000).  The VCAA substantially amended the provisions of 
chapter 51 of title 38 of the United States Code and, among 
other things, eliminated the requirement of a well-grounded 
claim and enhanced the notice and assistance to be afforded 
to claimants in substantiating their claims.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The Court has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the United 
States Court of Appeals for the Federal Circuit has held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claim file, to ascertain whether a remand to the RO or other 
development is necessary in order to assure compliance with 
the new legislation.  We note that the development of medical 
evidence appears to be complete to the extent possible.  By 
virtue of the SOC issued in June 2002, the SSOC issued in 
July 2002, and various items of correspondence to the veteran 
from the RO, the Board believes that the veteran has been 
given ample notice of the information and/or medical evidence 
necessary to substantiate his claim.  Likewise, he has also 
been given notice that VA has a duty to assist him in 
obtaining any evidence that may be relevant to this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
that VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).

In this regard, the Board notes the provisions of 38 C.F.R. 
§ 3.159 contained in the June 2002 SOC expressly advised the 
veteran that VA would make a reasonable effort to obtain any 
additional evidence which he might identify as pertinent to 
his claim, including evidence such as private medical 
records, employment records, and records from Federal 
agencies.  In addition, in letters dated in May 2001 and July 
2001 he was advised of what evidence the RO attempted to 
retrieve and would retrieve, and of his responsibilities in 
obtaining such evidence (e.g., adequately identifying 
pertinent records and authorizing disclosure by custodians of 
such records).  See Quartuccio, supra.

We noted earlier that, in a case such as this, where service 
medical records have been lost, there is a heightened duty to 
assist the veteran in developing the evidence that might 
support his claim.  O'Hare, supra; Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992).  This heightened duty in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternate medical records.  Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991).  Unfortunately, no 
pertinent medical information has been obtained from an 
alternative source. 

It thus appears that all evidence to the extent possible has 
been obtained and associated with the claims folder, and that 
the veteran has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for an 
equitable disposition of this appeal.  In fact, the veteran 
failed to respond to two requests from the RO for additional 
information to support his claim.  

The Board notes that the VCAA also requires VA to provide a 
medical examination when such an examination is necessary to 
make a decision on the claim.  See 38 U.S.C.A. 5103A(d) (West 
2002).  The Board acknowledges that the veteran has not been 
given a VA examination to specifically determine whether 
there is a relationship between his military service and his 
claimed skull injury.  In this regard, there are no service 
records available of an injury on active duty, nor is there 
evidence to show a compensable skull condition within one 
year from separation.  The veteran submitted an MRI report, 
which shows a history provided by the veteran of head trauma 
at age eighteen.  However, the MRI was taken to rule out 
acoustical neuromas as a source of a claimed dizzy feeling.  
The MRI showed right pons area of small vessel ischemic 
changen and no evidence of acoustic neuroma or other internal 
auditory canal abnormality.  Furthermore, there was no 
medical evidence linking the findings with active military 
service.  Since the veteran's lay assertion does not suffice 
to indicate that he has a skull injury related to service, in 
this case, there is no duty to assist the veteran by 
providing him with an examination.

In summary, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in undertaking more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).  Similarly, as the veteran has 
indicated no other obtainable evidence, development by the 
Board would serve no useful purpose.  For the same reasons, 
the Board concludes that any defect in meeting the technical 
requirements of the VCAA is nonprejudicial and harmless 
error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Discussion

The veteran is seeking entitlement to service connection for 
a skull injury.  He contends that he was treated for an 
injury to his skull in service in 1957.

Under applicable law, service connection may be granted for 
disability resulting from disease or injury, which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for a chronic disorder, such as an 
organic disease of the nervous system, if such is shown to 
have been manifested to a compensable degree within one year 
after the veteran was separated from service.  38 U.S.C.A. § 
1101 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  To establish a 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Having reviewed the complete record before us, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  In reaching this conclusion, we have 
found the most probative evidence of record to be the 
findings from the VA outpatient treatment report of February 
2002 and the MRI of April 2002.  The VA outpatient treatment 
report revealed that the veteran complained of dizziness, 
feeling like he was losing his balance, and headaches.  He 
indicated that he had a history of head trauma when he was 
eighteen.  As a result of that examination, an MRI was 
ordered to rule out acoustic neuroma.  The MRI revealed an 
area of small vessel ischemic change in the right pons, and 
no evidence of acoustic neuroma or other internal auditory 
canal abnormality.  This evidence does not establish a link 
between the veteran's currently claimed skull injury and an 
in-service incurrence.  See Hickson, supra.

Moreover, the evidence shows that the veteran was discharged 
from service in December 1957.  Other than the February 2002 
VA outpatient treatment report, there is no competent medical 
evidence of treatment for his claimed disorder, nor does the 
veteran contend that he received any treatment since service.  
As indicated above, the medical evidence of record fails to 
establish or even suggest any etiological relationship or 
continuity of symptomatology between the veteran's claimed 
disorder and his active military service.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

The veteran has asserted that he had a history of head trauma 
at eighteen years of age.  To the extent that he is 
attempting to establish a nexus between this alleged head 
trauma at age eighteen, his period of service, and a current 
disorder, the Board acknowledges that the veteran is 
competent to state that he had trauma to the head during 
service; however, he is not competent to provide the 
necessary nexus between that alleged incident and his current 
claimed disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992).  It is well established that, as a 
layperson, he is not considered capable of opining, no matter 
how sincerely, that his current claim disorder is the result 
of any incident that may have occurred in service.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu, supra; Moray v. Brown, 5 Vet. App. 211 (1993).

As noted earlier, in reaching this decision the Board is of 
the opinion that a VA examination to specifically determine 
whether there is a relationship between his military service 
and claimed skull injury was not needed in this instance.  
The only evidence of record that the veteran's claimed 
disorder was incurred during service is his own statements, 
which are not sufficient to establish such a relationship.  
See Espiritu, supra.  The VA outpatient treatment reports and 
the MRI are devoid of any possible link of the claimed skull 
injury to service.  Since the veteran's statements do not 
suffice to indicate that his claimed disorder is associated 
with his active service, there is no duty to assist him by 
providing him with an examination.

Thus, the Board finds that there is not an approximate 
balance of positive and negative evidence regarding the issue 
on appeal, so as to warrant application of the doctrine of 
reasonable doubt.

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claim of 
entitlement to service connection for a skull injury.  
Accordingly, the benefit sought on appeal must be denied.


ORDER

Entitlement to service connection for a skull injury is 
denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

